Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 17/224114 filed 04/06/2021 with Domestic priority to provisional patent US 61668667 with priority date 07/06/2012
Claims 1-13 are pending and have been examined and fully considered.

Information Disclosure Statement
The information disclosure statement filed 08/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The foreign patent JP 5193086 was listed in IDS but no English translation of patent  or concise statement of relevance nor was provided or any sort of patent for JP 5193086 was provided. 

Specification
The disclosure is objected to because of the following informalities: (see below)
 Paragraph 15 and 16 describing Fig. 2 & 3 have the same brief description. Please change one of the two descriptions to provide clarification purposes to show what the difference between fig. 2 and 3 are.
Appropriate correction is required.
Claim Objections
Claims 6, 10, and 13 are objected to because of the following informalities (see below):
In claim 5 lines 1 please remove “For” to provide further clarity in claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3, 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 3, claim 9 line 2, and claim 12 line 2  recites the limitation " the rate of energy delivery ".  There is insufficient antecedent basis for this limitation in the claim. The phrase “rate of energy” was not mentioned in previous parts of the claim 1 or 9 or 12.
Claim 1 line 4 recites the limitation “the output”. There is insufficient antecedent basis for this limitation in the claim. The phrase “output” was not mention in previous parts of claim 1.

Claim 3 line 1 recites the limitation “the measurement of power”. There is insufficient antecedent basis for this limitation in the claim. The phrase “measurement of power” was not mentioned in previous parts of claim 3, or claim 1-2, which claim 3 is dependent on. Further is is unclear how exactly one would feed a “measurement” as instantly claimed.

Claim 4 line 1 recites the limitation “the frequency”. There is insufficient antecedent basis for this limitation in the claim. The phrase “frequency” was not mentioned in previous parts of claim 4 or in claim 1, which claim 4 is dependent on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 2002/0058000 A1).
	Regrading claim 1 Smith et al teaches a method of generating ozone (see e.g. title and lines 1-2 of Abstract) comprising delivering power (DC switching device that supplies a voltage to transform connected to corona cell; see e.g. last 4 lines of paragraph 9) to an ozone generating cell (corona cell; see e.g. last 4 lines of paragraph 9, and lines 1-5 in paragraph 9) measuring the rate of energy delivery applied to the ozone generating cell (primary and secondary electrodes part of ozone generator; see e.g. lines 1-5 in paragraph 9, and last 3 lines in paragraph 27) and adjusting a parameter of the output (a DC voltage switching device that is controlls the amount of DC voltage to corona cell; see lines 4-9 paragraph 19) applied to the ozone generation cell (corona cell; see e.g. lines 4-9 paragraph 19, and lines 1-5 in paragraph 9).
Regarding claim 4 Smith et al teaches the method (see e.g. title and lines 1-2 of Abstract)  of claim 1, further comprising changing the frequency (teaches frequency from dc voltage (power) has a DC switch that can control the change in frequency from the DC voltage (power; see e.g. paragraph 23)of the power (DC Voltage; see e.g. paragraph 23)  in response to the measuring. In regards to “changing the frequency of power” is a functional limitation in the claim method that does not specify structure. This part of the claim falls under the MPEP 2114 section IV, Determining Whether A Computer-Implemented Functional Claim Limitation is Patentable Over the Prior Art Under 35 U.S.C. 102 AND 103. This part of the MPEP states that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate.” Because of this functional limitation Smith only needs to show the necessary structure needed to change the frequency of power. Smith is fully capable of “changing the frequency of power” because Smith can measure the amount of voltage (power) being applied to ozone generator (see e.g. paragraph 27) and has the ability for frequency to be adjusted (see e.g. paragraph 23). These are the necessary structures needed to change the frequency of power. 

Regrading claim 5 Smith teaches an ozone generation system (Corona discharge ozone generator 10; see e.g. lines 1-2 in paragraph 19 and Fig. 1) having an ozone generation cell (corona cell 50, see e.g. last 2 lines of paragraph 19 and Fig. 1) , a transformer (transformer 40; see e.g. line 4 in paragraph 19 and Fig. 1) having a high voltage output (transformer produces 6H (henrys) equivalent to 6 volts; see e.g. line 8 paragraph 27) connected to the ozone generation cell (see e.g. last 2 lines in paragraph 19) for powering the ozone generation cell (see e.g. paragraph 22 and last 2 lines in paragraph 19) and a power supply subsystem (DC waveform generator 30 and DC voltage switching device; see e.g. paragraph 22) connected to an input (primary winding 41; see e.g. paragraph 22) of the transformer (transformer 40; see e.g. paragraph 22 and fig. 1) the ozone generation system having a resonant frequency during operation (see e.g. lines 2-6 of Abstract), a method of operation (see e.g. lines 1-4 in paragraph 13) comprising: a driving current (direct current; see e.g. lines 6-9 paragraph 13) and voltage (see e.g. lines 2-4 in Abstract) through the transformer and ozone generation cell (see e.g. lines 6-9 paragraph 13, lines 2-4 in Abstract, and paragraph 9) at a driving frequency to control power delivered by the power supply subsystem (DC voltage) to the ozone generation cell by the driving frequency (see e.g. lines 1-5 paragraph 24, lines 1-6 paragraph 29, and paragraph 9, and lines 1-3 paragraph 11) and constraining the driving frequency to a range more than the resonant frequency of the ozone generation system (see e.g. lines 2-6 of Abstract). In regards to the “driving frequency to a range more than the resonant frequency” is a functional limitation. This part of the claim falls under the MPEP 2114 section II – Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art. This part of the MPEP states that “A
claim containing a ‘recitation with respect to the manner in which a claimed apparatus is
intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because of this functional limitation Smith only needs to show the necessary structure capable of adjusting the driving frequency to a higher value than the resonant frequency. Smith is fully capable of having the “driving frequency to a range more than the resonant frequency” by having  a DC switching device that is configured to apply a dc voltage which helps create a driving frequency. Because a DC switch is being used the amount of driving frequency can be adjusted (see e.g. claims 18 and 20, lines 9-13 paragraph 9, lines 13-15 in paragraph 27).

Regarding claim 6 Smith teaches the method (see e.g. lines 1-4 in paragraph 13) of claim 5 comprising: determining a phase relationship of the power supply current (DC voltage) and voltage (DC voltage) through the transformer and ozone generation cell (tank circuit 60 – being the transformer and corona cell; see e.g. paragraph 24, and lines 1-2 paragraph 11) and in response to the determined phase relationship, constraining the driving frequency (same frequency; see e.g. lines 9-14 of paragraph 24) in the range more than the resonance frequency of the ozone generation system (see e.g. lines 9-14 paragraph 24). In regards to the “driving frequency in a range more than the resonant frequency” is a functional limitation. This part of the claim falls under the MPEP 2114 section II – Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art. This part of the MPEP states that “A
claim containing a ‘recitation with respect to the manner in which a claimed apparatus is
intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because of this functional limitation Smith only needs to show the necessary structure capable of adjusting the driving frequency to a higher value than the resonant frequency. Smith is fully capable of having the “driving frequency to a range more than the resonant frequency” by having  a DC switching device that is configured to apply a DC voltage which helps create a driving frequency. Because a DC switch is being used the amount of driving frequency can be adjusted (see e.g. claims 18 and 20, lines 9-13 paragraph 9, lines 13-15 in paragraph 27).

Regarding claim 11 Smith teaches the method of claim 5 (see e.g. lines 1-4 in paragraph 13)  further comprising: Receiving operating parameters of the power supply subsystem for a targeted rate of energy delivery to the ozone generation cell (see e.g. lines 9-14 in paragraph 27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al as applied to claim 1 above, and further in view of Marets et al (FR 2477793 A1).
Regrading claim 2 Smith teaches the method of claim 1 (see e.g. title and lines 1-2 of Abstract). 

However Smith does not teach wherein the measuring comprises developing an analog of power supplied to one or more switching elements.

Marets et al teaches wherein the measuring comprises developing an analog of power (see e.g. lines 2-4, paragraph 11 in page 5 of 9) supplied to one or more switching elements (teaches signal (analog) produced to measure ozonation power (power) that analog of power is supplied to a switch 62 (switching element); see lines 4-8, paragraph 11 in page 5 of 9).
	
Both Smith and Marets are analogous to one another and the claims because both are in the same field of endeavor teaching an ozone generator for gas treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the developing of an analog power supplied to one or more switching elements in the measuring step in Marets et al with Smith et al due to the advantage a signal produced from analog has in making it possible to control the production of ozone based on the reference value represented by the signal REF, and to control manually producing ozone using potentiometer as is instantly done 64 as stated by Marets et al (lines 7-8 of paragraph 11 in page 5 of 9).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al and Marets et al as applied to claim 2 above, and further in view of Takaaki et al (JP 2010142726 A1).

Regrading claim 3 Smith does not teach what is claimed in claim 3. 

However Marets teaches the method of claim 2 (see e.g. lines 2-8 paragraph 11 in page 5 of 9), wherein the measuring (microprocessor does the measuring of power; see e.g. line 3 of paragraph 2 in page 5 of 9) comprises feeding the measurement of power to a window comparator (microprocessor, lines 1-6, paragraph 2, in page 5 of 9) and delivering a pulse (see e.g. paragraph 16) through a multi-vibrator(when a machine pulses vibration naturally occurs; see e.g. paragraph 16). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the a measuring step with feeding the measurement of power to a window comparator and delivering a pulse from a multi-vibrator in Marets et al with Smith et al due to the advantage of measuring of power from a microprocessor allows for a simple introduction of a regulation function as described in detail by Marets et al (see e.g. paragraph 11-12 lines 2-3 in paragraph 11 and lines 1-3 in paragraph 12 in page 4). Also a advantage for delivering a pulse through multi-vibrator allows for the amount of electrical energy   to be sent to the apparatus in a controlled manner as described in detail by Marets et al (see e.g. lines 1-aragraph 15 page 5 of 9).

However Smith and Marets et al does not teach an adder unit.

Takaaki et al teaches an adder unit in ozone treatment device (adder that is part of a control system; see e.g. lines 1-2 paragraph 8 in page 4 of 7).

Smith, Marets and Takaaki are analogous to the claims because they are in the same field of endeavor as they are teaching an ozone generator for treatment of contaminants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adder unit in Takaaki et al with Marets and Smith et al’s invention because the adder unit is part of a control device and having this component in the control device allows for the advantage of a more effective residual ozone concentration management method as stated by Takakki et al (see e.g. lines 1-2 paragraph 6 in page 4 of 7).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al   as applied to claim 6, 5 and 1 above, and further in view of “Design and Development of a High-Voltage Transformer-less Power Supply for Ozone Generators Based on a Voltage-fed Full Bridge Resonant Inverter” by Amjad et al published 05/2012. 

Regarding claim 7 Smith teaches The method of claim 6 (see e.g. lines 1-4 in paragraph 13).

However Smith does not teach wherein the determined phase relationship has the power supply current lagging the power supply voltage.

Amjad et al teaches wherein the determined phase relationship has the power supply current lagging the power supply voltage. (teaches resonant tank produces a voltage set-up where a current is lagging behind a voltage; see e.g. fig. 11 and paragraph 2 in Simulation and Experimental Results). 

Both Amjad and Smith are analogous to one another in that they are in the same field of endeavor teaching an ozone generator and where the ozone generator is being used for treatment of water, gas, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power supply current lagging from the power supply voltage in Amjad et al with Smtih’s invention due to the advantage of the voltage set-up in the resonant tank allows for the ozone generator to not need a transistor as it’s power source, allowing for high
efficiency, low cost and the ability to control ozone production by varying the input voltage to the inverter (see e.g. abstract lines 1-8).

Regarding claim 8 Smith teaches part of the claim that states receiving operating parameters of the power supply subsystem for a targeted rate of energy delivery to the ozone generation cell (see e.g. lines 9-14 in paragraph 27). 

However does not teach the preamble of claim 8 being - The method of claim 7 further comprising:

Amjad et al teaches the preamble being - the method of claim 7 (see e.g. fig. 11 and paragraph 2 in Simulation and Experimental Results) further comprising:.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power supply current lagging from the power supply voltage in (the preamble of claim 8) Amjad et al with Smtih’s invention due to the advantage of the voltage set-up in the resonant tank allows for the ozone generator to not need a transistor as it’s power source, allowing for  high efficiency, low cost and the ability to control ozone production by varying the input voltage to the inverter (see e.g. abstract lines 1-8).

Claim(s) 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al and Amjad(2012) et al as applied to claim 1, 5, 6, 7,  and 8 above, and further in view of Hegel et al (US 20080237060 A1). 
Regarding claim 9 Smith teaches the preamble being – the method (see e.g. lines 9-14 in paragraph 27) of claim 8 further comprising: a rate of energy delivered to the ozone generation cell (corona cell; see e.g. paragraph 9).  Amjad also teaches of the invention as shown above.

However Smith and Amjad does not teach measuring the rate of energy and constraining the energy delivered by the power supply subsystem to the ozone generation cell to the targeted rate of energy delivery through a feedback loop of the measured rate of energy delivery.

Hegel teaches a monitoring device that measures (monitors) the rate of energy delivery (power output) that is feed to electrodes which is part of ozone generation cell (see e.g. lines 11-16 in paragraph 11 and fig. 1) and constraining the energy delivered by the power supply subsystem to the ozone generation cell to the targeted rate of energy delivery (teaches a smart controller that controls amount of energy delievered from power supply; see e.g. bottom 5 lines in Abstract) through a feedback loop of the measured rate of energy delivery (teaches a feedback loop to monitor flow of water with allows for a measurement to be calculated to determine output of power supply – rate of energy delivery; see e.g. claim 1 and lines 6-11 in paragraph 10). 

Both Hegel and Smith are analogous to one another and the claims because both are in the same field of endeavor and both teach an ozone generator that is used for treatment of material (water or gas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hegel with Smith’s invention due to the advantage of measuring the rate of energy allows user to selectively control the amount of dissolved oxygen generated by the fixed electrode, the use of Smart controller 210 can provide for additional operational efficiencies and continually adjust performance as the fixed size electrode 206 ages and/or becomes fouled with scale at the anodes and cathodes or even accommodate changes in the quality of the water Supply. (see e.g. lines 3-8 in paragraph 44), and having a feedback loop allows for a constant system feedback for evaluation (see e.g. lines 1-8 paragraph 41).

Regarding claim 10 Smith does not teach anything claimed in claim 10 and neither does AMJAD

Hegel teaches The method (see e.g. lines 11-16 in paragraph 11 and fig. 1, bottom 5 lines in Abstract, and claim 1 and lines 6-11 in paragraph 10) of claim 9 wherein the step of constraining the rate of energy delivered to the ozone generation cell (see e.g. bottom 5 lines in Abstract) is responsive to the received operating parameters and the measured energy delivery rate (see e.g. claim 1, claim 12 and lines 6-11 in paragraph 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of constraining the rate of energy delivered to the ozone generation cell is responsive to the received operating parameters and the measured energy delivery rate in Hegel et al with Smith’s and Amjad invention due to the advantage of having ozone generation cell be responsive to the received operating parameters and the measured energy delivery rate allows for electrodes to generate the amount of dissolved oxygen necessary for treatment of the water (see e.g. lines 6-11 in paragraph 10)


Regarding claim 12 Smith teaches the preamble being – the method (see e.g. lines 9-14 in paragraph 27) of claim 11 further comprising: a rate of energy delivered to the ozone generation cell (corona cell; see e.g. paragraph 9).Amjad also teach of the invention as shown above. 

However Smith and Amjad does not teach measuring the rate of energy and constraining the energy delivered by the power supply subsystem to the ozone generation cell to the targeted rate of energy delivery through a feedback loop of the measured rate of energy delivery.

Hegel teaches a monitoring device that measures (monitors) the rate of energy delivery (power output) that is feed to electrodes which is part of ozone generation cell (see e.g. lines 11-16 in paragraph 11 and fig. 1) and constraining the energy delivered by the power supply subsystem to the ozone generation cell to the targeted rate of energy delivery (teaches a smart controller that controls amount of energy delievered from power supply; see e.g. bottom 5 lines in Abstract) through a feedback loop of the measured rate of energy delivery (teaches a feedback loop to monitor flow of water with allows for a measurement to be calculated to determine output of power supply – rate of energy delivery; see e.g. claim 1 and lines 6-11 in paragraph 10). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hegel with Smith’s invention due to the advantage of measuring the rate of energy allows user to selectively control the amount of dissolved oxygen generated by the fixed electrode, the use of Smart controller 210 can provide for additional operational efficiencies and continually adjust performance as the fixed size electrode 206 ages and/or becomes fouled with scale at the anodes and cathodes or even accommodate changes in the quality of the water Supply. (see e.g. lines 3-8 in paragraph 44), and having a feedback loop allows for a constant system feedback for evaluation (see e.g. lines 1-8 paragraph 41)

Regarding claim 13 Smith and Amjad does not teach anything claimed in claim 13. 

Hegel teaches The method (see e.g. lines 11-16 in paragraph 11 and fig. 1, bottom 5 lines in Abstract, and claim 1 and lines 6-11 in paragraph 10) of claim 9 wherein the step of constraining the rate of energy delivered to the ozone generation cell (see e.g. bottom 5 lines in Abstract) is responsive to the received operating parameters and the measured energy delivery rate (see e.g. claim 1, claim 12 and lines 6-11 in paragraph 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of constraining the rate of energy delivered to the ozone generation cell is responsive to the received operating parameters and the measured energy delivery rate in Hegel et al with Smith’s invention due to the advantage of having ozone generation cell be responsive to the received operating parameters and the measured energy delivery rate allows for electrodes to generate the amount of dissolved oxygen necessary for treatment of the water (see e.g. lines 6-11 in paragraph 10)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	US 20020060190 A1 – teaches an Ozone generator, with a ozone generation cell, electrodes, power supply, and voltage and current.
	US 5547644 A – teaches an Ozone generator, with a ozone generator cell, voltage, current, frequency, and power supply.
	US 5770168 A – teaches an Ozone generator, ozone generation cell, with a power supply, voltage and current. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L.T./Examiner, Art Unit 4172                                                                                                                                                                                                        

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797